UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 4121 Clipper Court, Fremont, California (Address of principal executive offices) (Zip code) (510) 230-2777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ As of August 6, 2012, the registrant had 19,353,073shares of its common stock, par value $0.001, outstanding. 1 PROCERA NETWORKS, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 37 2 Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Procera Networks, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) June 30, December 31, (unaudited) (note) ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other non-current assets 20 20 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenue, net of long term portion Accrued liabilities Total current liabilities Non-current liabilities: Deferred revenue Total liabilities Commitments and contingencies (Note 10) — — Stockholders’ equity: Preferred stock, $0.001 par value; 15,000 shares authorized: none issued and outstanding — — Common stock, $0.001 par value; 32,500 shares authorized; 19,347 and 14,628 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 19 15 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note: Amounts have been derived from the December 31, 2011 audited consolidated financial statements. See accompanying notes to condensed consolidated financial statements. 3 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Sales: Product sales $ Support sales Total net sales Cost of sales: Product cost of sales Support cost of sales Total cost of sales Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income from operations 95 Interest and other income (expense), net ) Income before income taxes 30 Income tax provision 84 55 79 Net income (loss) $ ) Net income (loss) per share – basic $ Net income (loss) per share - diluted $ Shares used in computing net income (loss) per share: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ ) Unrealized loss on short-term investments ) — ) — Foreign currency translation adjustments ) ) ) 70 Other comprehensive income (loss) 70 Comprehensive income $ 21 See accompanying notes to condensed consolidated financial statements. 5 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Stock-based compensation expense: Stock options Restricted stock awards 88 Amortization of premium on investments — Provision for bad debts 6 — Provision for excess and obsolete inventory Changes in assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued liabilities Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of short-term investments ) — Sales of short-term investments — Maturities of short-term investments — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Proceeds from issuance of common stock – exercise of options Proceeds from issuance of common stock – exercise of warrants 27 22 Cash paid for fractional shares — (1 ) Proceeds from line of credit — Payments on line of credit — ) Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Index Procera Networks, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. DESCRIPTION OF BUSINESS Procera Networks, Inc. (“Procera” or the “Company”), is a leading provider of Intelligent Policy Enforcement, solutions based on Deep Packet Inspection technology, that enable mobile and broadband network operators and entities managing private networks including higher education institutions, businesses and government entities (collectively referred to as network operators) to gain enhanced visibility into, and control of, their networks and to create and deploy new services for their end user subscribers.The Company sells its products through its direct sales force, resellers, distributors and system integrators in the Americas, Asia Pacific and Europe. Procera was incorporated in 2002 and currently trades on the NASDAQ Global Stock Market LLC under the trading symbol “PKT”. Prior to December 29, 2011, the Company’s common stock traded on the NYSE Amex Equities exchange under the same trading symbol. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Procera has prepared the consolidated financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.However, in the opinion of management, the financial statements include all the normal and recurring adjustments that are necessary to fairly present the results of the interim periods presented. The interim results presented are not necessarily indicative of results for any subsequent interim period, the year ending December 31, 2012, or any other future period. The consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by United States generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in Procera’s Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on March 15, 2012 as amended by Form 10-K/A, filed with the SEC on April 6, 2012. The consolidated financial statements present the accounts of Procera and its wholly-owned subsidiaries.All significant inter-company balances and transactions have been eliminated. Significant Accounting Policies The accounting and reporting policies of the Company conform to U.S. GAAP and to the practices within the telecommunications industry.There have been no significant changes in the Company's significant accounting policies during the six months ended June 30, 2012 compared to what was previously disclosed in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”)”. The amendments in this ASU generally represent clarification of Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRS. The amendments are effective for interim and annual periods beginning after December 15, 2011 and are to be applied prospectively. Early application was not permitted. The adoption of ASU 2011-04 did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” Specifically, the new guidance allows an entity to present components of net income or other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate, but consecutive statements. The new guidance eliminates the option to report other comprehensive income and its components in the statement of changes in equity. While the new guidance changes the presentation of comprehensive income, there are no changes to the components that are recognized in net income or other comprehensive income under current accounting guidance. The new guidance is effective for fiscal years and interim periods beginning after December 15, 2011 and is to be applied retrospectively. The adoption of ASU 2011-05 did not have a material impact on the Company’s consolidated financial statements. 7 Index 3. CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS The following is a summary of cash equivalents and short-term investments by type of instrument at June 30, 2012 and December 31, 2011 (in thousands): June 30, 2012 Amortized Gross Unrealized Fair Cost Gains Losses Value Money market funds $ $ — $ — $ Certificate of deposit — — Commercial paper — — U.S. agency securities — (2 ) Corporate bonds — ) Total investments $ $ — $ ) $ Reported as: Cash equivalents $ $ — $ — $ Short-term investments — ) Total investments $ $ — $ ) $ December 31, 2011 Amortized Gross Unrealized Fair Cost Gains Losses Value Money market funds $ $ — $ — $ Certificate of deposit — (1 ) Commercial paper — — U.S. agency securities 3 — Corporate bonds 1 (4 ) Total investments $ $ 4 $ (5 ) $ Reported as: Cash equivalents $ $ 1 $ — $ Short-term investments 3 (5 ) Total investments $ $ 4 $ (5 ) $ As of June 30, 2012, all investments were classified as available-for-sale with unrealized gains and losses recorded as a separate component of accumulated other comprehensive income (loss) within stockholders’ equity. Cash equivalents consist of highly liquid investments with remaining maturities of three months or less at the date of purchase.Short-term investments have a remaining maturity of greater than three months at the date of purchase and an effective maturity of less than one year.None of our short-term investments have been at a continuous unrealized loss position for greater than 12 months. The Company reviews its investments for impairment quarterly. For investments with an unrealized loss, the factors considered in the review include the credit quality of the issuer, the duration that the fair value has been less than the adjusted cost basis, severity of impairment, the reason for the decline in value and potential recovery period, the financial condition and near-term prospects of the investees, and whether the Company would be required to sell an investment due to liquidity or contractual reasons before its anticipated recovery.Based on its review, the Company did not identify any investments that were other-than-temporarily impaired during the three and six months ended June 30, 2012. The Company did not incur any material realized gains or losses in the three and six months ended June 30, 2012 and did not have short-term investments at June 30, 2011.The cost of securities sold was determined based on the specific identification method. 4. FAIR VALUE MEASUREMENTS The fair value is the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, the Company considers the principal or most advantageous market in which it would transact, and considers assumptions that market participants would use when pricing the asset or liability. 8 Index The three levels of inputs that may be used to measure fair value are as follows: Level 1- Quoted prices in active markets for identical assets or liabilities. Level 2- Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets with insufficient volume or infrequent transactions (less active markets), or model-derived valuations in which all significant inputs are observable or can be derived principally from or corroborated with observable market data for substantially the full term of the assets or liabilities. Level 3- Unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of assets or liabilities. The following is a summary of cash equivalents and short-term investments by type of instruments as of June 30, 2012 and December 31, 2011 measured at fair value on a recurring basis (in thousands): June 30, 2012 Level 1 Level 2 Level 3 Total Money market funds $ $ — $ — $ Certificates of deposit — — Commercial paper — — U.S. agency securities — — Corporate bonds — — Total assets measured at fair value $ $ $ — $ December 31, 2011 Level 1 Level 2 Level 3 Total Money market funds $ $ — $ — $ Certificates of deposit — — Commercial paper — — U.S. agency securities — — Corporate bonds — — Total assets measured at fair value $ $ $ — $ In general, and where applicable, the Company uses quoted market prices in active markets for identical assets to determine fair value.This pricing methodology applies to Level 1 investments which are comprised of money market funds. If quoted prices in active markets for identical assets are not available, then the Company uses quoted prices for similar assets or inputs other than quoted prices that are observable, either directly or indirectly.These investments are included in Level 2 and consist of certificates of deposit, commercial paper, U.S. agency securities and corporate bonds. U.S. agency securities and corporate bonds are valued at a consensus price, which is a weighted average price based on market prices from a variety of industry standard data providers used as inputs to a distribution-curve based algorithm. Certificates of deposit and commercial paper are valued using market prices where available, adjusting for accretion of the purchase price to face value at maturity. During the six months ended June 30, 2012, the Company did not have any transfers between Level 1 and Level 2 fair value instruments. 5. CERTAIN FINANCIAL STATEMENT INFORMATION Accounts receivable: Account receivables at June 30, 2012 and December 31, 2011 consisted of the following (in thousands): June 30, December 31, Accounts receivable $ $ Less: allowance for doubtful accounts ) ) Total $ $ 9 Index Inventories: Inventories are stated at the lower of cost, which approximates actual costs on a first in, first out basis, or market value. Inventories at June 30, 2012 and December 31, 2011 consisted of the following (in thousands): June 30, December 31, Finished goods $ $ Raw materials Inventories, net $ $ Accrued Liabilities: Accrued liabilities at June 30, 2012 and December 31, 2011 consisted of the following (in thousands): June 30, December 31, Payroll and related $ $ Warranty Sales commissions Professional services Other Total accrued liabilities $ $ Warranty Provision The Company warrants its products against material defects for a specific period of time, generally twelve months. The Company provides for the estimated future costs of warranty obligations in cost of sales when the related revenue is recognized. The accrued warranty costs represent the best estimate at the time of sale of the total costs that the Company expects to incur to repair or replace product parts which fail while still under warranty.The amount of accrued estimated warranty costs is primarily based on current information on repair costs.The Company periodically reviews the accrued balances and updates the historical warranty cost trends. The following table summarizes warranty reserve activity during the six months ended June 30, 2012 and 2011 (in thousands): Six Months Ended June 30, Warranty accrual, beginning of period $ $ Provision for current period sales 25 67 Deductions for warranty claims processed during the period ) — Warranty accrual, end of period $ $ Accumulated Other Comprehensive Income (Loss): The components of accumulated other comprehensive loss at June 30, 2012 and December 31, 2011 were as follows (in thousands): June 30, December 31, Accumulated net unrealized loss on short-term investments $ ) $ (1 ) Accumulated foreign currency translation adjustments ) ) Accumulated other comprehensive loss $ ) $ ) 6. NET INCOME (LOSS) PER SHARE Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted net income per share reflects the potential dilution that could occur from common shares issuable upon the exercise of outstanding stock options or warrants and the vesting of restricted stock awards (“RSAs”), which are reflected in diluted earnings per share by application of the treasury stock method.Under the treasury stock method, the amount that the employee must pay for exercising stock options or warrants, the amount of stock-based compensation cost for future services that the Company has not yet recognized, and the amount of tax benefit that would be recorded in additional paid-in capital upon exercise are assumed to be used to repurchase shares. 10 Index The following table sets forth the computation of basic and diluted net income (loss) per share and potential shares of common stock that are not included in the diluted net income (loss) per share calculation because their effect is anti-dilutive (in thousands, except per share data): Three Months Ended June 30, Six Months Ended June 30, Numerator: Net income (loss) $ ) Denominator: Weighted average common shares - basic Dilutive effect of employee equity incentive plans — Dilutive effect of warrants 6 71 20 — Weighted average common shares - diluted Net income (loss) per share: Basic $ Diluted $ Antidilutive securities: Options and restricted stock Warrants — 20 Total 7. STOCKHOLDERS’ EQUITY Common Stock Transactions On April 25, 2012, the Company completed a registered offering of 4.5 million shares of common stock.The shares were sold to the public at $21.00 per share for a gross sales price of $94.5 million.The Company received net proceeds of approximately $88.1 million after deducting underwriting commissions and other offering expenses. On June 24, 2011, the Company completed a registered offering of 3.0 million shares of common stock, which included the exercise in full of the underwriters’ overallotment option to purchase 394,800 shares of common stock.The shares were sold to the public at $9.50 per share for a gross sales price of $28.8 million.The Company received net proceeds of approximately $26.5 million after deducting underwriting commissions and other offering expenses. Warrants The following table summarizes the warrant activity for the six months ended June 30, 2012 and 2011 (in thousands, except per share data): Six Months Ended June 30, Number of Shares Weighted Average Purchase Price Number of Shares Weighted Average Purchase Price Outstanding at the beginning of the period 85 $ $ Exercised ) ) Cancelled or expired (8 ) (1 ) Outstanding at the end of the end of the period 20 $ $ 11 Index The following table summarizes the outstanding warrants for our common stock issued in conjunction with raising capital as of June 30, 2012 (in thousands, except exercise prices and years): Date of Grant Shares Outstanding and Exercisable Expiration Date Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price July 2007 20 July 2012 $ Equity Incentive Plan Activity The Company has an equity incentive plan that provides for the grant of stock options and restricted stock awards to eligible employees.As of June 30, 2012, 115,095 shares were available for future grant under the Plan. The following table summarizes the Company’s stock option activity for the six months ended June 30, 2012 and 2011 (in thousands, except per share data): Six Months Ended June 30, Options Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding at the beginning of the period $ $ Granted Exercised ) ) Cancelled ) ) Outstanding at the end of the period $ $ Vested and expected to vest at the end of the period $ $ Exercisable at the end of the period $ $ As of June 30, 2012, the aggregate intrinsic value of options outstanding, options vested and expected to vest and options exercisable was $14.5 million, $14.1 million and $9.1 million, respectively. As of June 30, 2012, the weighted average remaining contractual life of options outstanding, options vested and expected to vest and options exercisable was 6.86 years, 6.78 years and 5.52 years, respectively. The total intrinsic value of options exercised during the six months ended June 30, 2012 and 2011 was $1.6 million and $50,000, respectively. The weighted average remaining contractual life and weighted average per share exercise price of options outstanding and of options exercisable as of June 30, 2012 were as follows (in thousands, except exercise prices and years): Options Outstanding Options Exercisable Range of Exercise Prices Number of Shares Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price $
